Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 16, 2018

                                        No. 04-18-00869-CV

             IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On November 15, 2018, relator filed a petition for writ of mandamus and a motion for
temporary stay of discovery. After considering the petition, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). Relator’s motion for temporary stay of discovery is also DENIED. The
court’s opinion will issue at a later date.

           It is so ORDERED on November 16, 2018.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court




1
 This proceeding arises out of Cause No. 2016CV05902, styled Carmen Smith v Allstate Insurance Fire and
Casualty Co. and Sonia Adee, pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable
Walden Shelton presiding.